Citation Nr: 1137354	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967, and from September 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied service connection for hypertension.

The Veteran provided testimony regarding this claim at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2001.  He also provided testimony before a different VLJ at a March 2009 hearing regarding his claim of entitlement to a rating in excess of 20 percent for service- connected gastroesophageal reflux disease (GERD).  Transcripts of both hearings have been associated with the Veteran's VA claims folder.

(The issue of entitlement to a rating in excess of 40 percent for service-connected GERD with Barrett's esophagus (formerly duodenal ulcer) will be the subject of a separate decision by the Board).

The record reflects the Veteran also perfected an appeal on the issue of entitlement to service connection for post-traumatic stress disorder (PTSD).  However, service connection was established for this disability by an August 2008 rating decision.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran's hypertension claim was previously before the Board in September 2003 and June 2009, at which times the case was remanded for additional evidentiary development.  In terms of the September 2003 remand, the specific development directed by that remand focused on the claim of service connection for PTSD, which as noted in the preceding paragraph has been resolved.  Regarding the June 2009 remand, as is explained below, a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contended at his November 2001 hearing that his hypertension was secondary to his PTSD.  See Transcript pgs. 2, 7.  As noted above, the RO granted service connection for PTSD in August 2008.  The basis of the RO's remand in June 2009 was to obtain additional development.  That is, to provide the Veteran with additional notice regarding what information or evidence is needed to substantiate the claim, as well as to obtain additional medical evidence by way of treatment records and a VA examination.  See 38 U.S.C.A. § 5103A(b),(c),(d).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

To date, there has been no compliance with the Board's June 2009 remand directives.  Accordingly, the case must be remanded for compliance with these directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his hypertension since November 2007.  After securing any necessary release, obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the etiology of his hypertension.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the hypertension was caused by or aggravated by the service- connected PTSD.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression, and not a temporary flare- up.  If the examiner determines that the hypertension was aggravated by the service-connected PTSD, the examiner should identify the level of disability caused by the PTSD, to the extent possible.

A complete rationale for any opinion expressed should be provided.

If the examiner is unable to provide any of the requested opinion(s) without resorting to speculation it should be so stated.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.

6.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC which addresses all of the evidence obtained after the issuance of the last SSOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


